                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 1 of 13 Page ID
                                                                                                                                                   #:1289


                                                                                                                    1   JEFFREY V. DUNN, Bar No. 131926
                                                                                                                        jeffrey.dunn@bbklaw.com
                                                                                                                    2   CHRISTOPHER M. PISANO, Bar No. 192831
                                                                                                                        christopher.pisano@bbklaw.com
                                                                                                                    3   DANIEL L. RICHARDS, Bar No. 315552
                                                                                                                        daniel.richards@bbklaw.com
                                                                                                                    4   BEST BEST & KRIEGER LLP
                                                                                                                        300 South Grand Avenue
                                                                                                                    5   25th Floor
                                                                                                                        Los Angeles, California 90071
                                                                                                                    6   Telephone: (213) 617-8100
                                                                                                                        Facsimile: (213) 617-7480
                                                                                                                    7
                                                                                                                        Attorneys for Defendants
                                                                                                                    8   City Of Culver City, Mayor Alex Fisch, Vice
                                                                                                                        Mayor Daniel Lee, Council Member Yasmine-
                                                                                                                    9   Imani McMorrin, Council Member Göran
                                                                                                                        Eriksson, Council Member Albert Vera
                                                                                                                   10

                                                                                                                   11                       UNITED STATES DISTRICT COURT
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                   12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                          ATTORNEYS AT LAW




                                                                                                                   13

                                                                                                                   14   SOUTHERN CALIFORNIA                      Case No. 2:21-cv-05052-MCS-RAO
                                                                                                                        HEALTHCARE SYSTEM, INC., a
                                                                                                                   15   California Corporation, d/b/a            Hon. Mark C. Scarsi
                                                                                                                        SOUTHERN CALIFORNIA
                                                                                                                   16   HOSPITAL AT CULVER CITY,                 DECLARATION OF LISA A.
                                                                                                                                                                 VIDRA IN SUPPORT OF
                                                                                                                   17                 Plaintiff,                 DEFENDANT CITY OF CULVER
                                                                                                                                                                 CITY’S OPPOSITION TO
                                                                                                                   18        v.                                  PLAINTIFF’S MOTION FOR
                                                                                                                                                                 PRELIMINARY INJUNCTION
                                                                                                                   19   CITY OF CULVER CITY, a charter
                                                                                                                        municipality MAYOR ALEX FISCH, in        [Opposition to Motion for Preliminary
                                                                                                                   20   his official capacity, VICE MAYOR        Injunction, Request for Judicial
                                                                                                                        DANIEL LEE, in his official capacity,    Notice, Declarations of Daniel
                                                                                                                   21   COUNCIL MEMBER YASMINE-                  Richards, Dr. Joshua Luke, LaRhonda
                                                                                                                        IMANI McMORRIN, in her official          Smith, Jane Steinberg, Arturo
                                                                                                                   22   capacity, COUNCIL MEMBER                 Espinoza, Marne Vervan, John Aho,
                                                                                                                        GÖRAN ERIKSSON, in his official          Jacques Maia, Objection to Request
                                                                                                                   23   capacity, and COUNCIL MEMBER             for Judicial Notice, and [Proposed]
                                                                                                                        ALBERT VERA, in his official             Order, Filed Concurrently Herewith]
                                                                                                                   24   capacity,
                                                                                                                                                                Hearing Date:    July 26, 2021
                                                                                                                   25                 Defendants.               Time:            9:00 a.m.
                                                                                                                                                                Courtroom:       7C
                                                                                                                   26
                                                                                                                                                                Action Filed:    June 22, 2021
                                                                                                                   27
                                                                                                                                                                           CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                   28                                                    DECLARATION OF LISA A. VIDRA IN
                                                                                                                                                                                SUPPORT OF DEFENDANT’S
                                                                                                                                                                        OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                                                                                            FOR PRELIMINARY INJUNCTION
                                                                                                                  Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 2 of 13 Page ID
                                                                                                                                                   #:1290


                                                                                                                    1                           DECLARATION OF LISA A. VIDRA
                                                                                                                    2         I, Lisa A. Vidra, declare:
                                                                                                                    3         1.     I am over the age of 18 and am not a party to this action. I have
                                                                                                                    4   personal knowledge of the facts set forth below and, if called to do so, would
                                                                                                                    5   competently testify to them.
                                                                                                                    6         2.     I currently serve as the Senior Deputy City Attorney with the City of
                                                                                                                    7   Culver City (“City”) and have been employed by the City in the City Attorney’s
                                                                                                                    8   Office since August, 2007.
                                                                                                                    9         3.     As part of my regular duties as the Senior Deputy City Attorney, I
                                                                                                                   10   work with other City employees for the purpose of conducting or facilitating
                                                                                                                   11   searches of City electronic and paper records that are requested through a subpoena,
                                             300 SOUTH GRAND AVENUE, 25TH FLOOR
BEST BEST & KRIEGER LLP


                                                                                  LOS ANGELES, CALIFORNIA 90071




                                                                                                                   12   discovery requests in litigation, Public Records Act request, or for other purposes.
                          ATTORNEYS AT LAW




                                                                                                                   13   As part of these records searches, I regularly interface with the City’s Information
                                                                                                                   14   Technology Department (“IT”), which is the department that manages the City’s
                                                                                                                   15   computer network and servers, including Microsoft Outlook, the City software
                                                                                                                   16   program for official City email, calendaring, and other program components.
                                                                                                                   17         4.     I understand from my role as Senior Deputy City Attorney and in my
                                                                                                                   18   capacity as an attorney who oversees and coordinates document productions that
                                                                                                                   19   when electronic records, and more particularly emails, are requested from the City,
                                                                                                                   20   server searches are run using “keywords” for either senders or recipients, or within
                                                                                                                   21   the text of the emails themselves, and that the searches can be limited by particular
                                                                                                                   22   dates or date ranges.
                                                                                                                   23         5.     On or about June 28, 2021, and without waiving the attorney client
                                                                                                                   24   privilege or attorney work product doctrine concerning internal discussions on legal
                                                                                                                   25   issues and the current litigation, I requested of City IT staff an electronic search of
                                                                                                                   26   email correspondence, from February 15, 2021 to June 14, 2021, to or from any of
                                                                                                                   27                                             -2-             CASE NO. 2:21-CV-05052-MCS-RAO
                                                                                                                                                                                DECLARATION OF LISA A. VIDRA IN
                                                                                                                   28                                                                  SUPPORT OF DEFENDANT’S
                                                                                                                                                                               OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                                                                                                   FOR PRELIMINARY INJUNCTION
Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 3 of 13 Page ID
                                 #:1291


  1   the five (5) Culver City City Council members [Mayor Alex Fisch, Vice Mayor
  2   Daniel Lee, Councilmember Goran Eriksson, Councilmember Albert Vera, and
  3   Councilmember Yasmine-Imani McMorrin], and to or from "Mike Klepin" or
  4   "Michael Klepin," who I have identified through his public comments during City
  5   Council meetings and through public correspondence to the City Council, as the
  6   Chief Executive Officer of Southern California Hospital at Culver City.
  7            6.        I received results of this search on the same date of my request.
  8   Attached as Exhibit "A" are four emails from Michael Klepin, all dated April 23,
  9   2021, one each to Vice Mayor Lee, Councilmember Eriksson, Councilmember
 10   Vera, and Councilmember McMorrin, that were conveyed to me.
 11            7.        Attached as Exhibit "B" is an email dated May 21, 2021, with the
 12   subject "Hero Pay Ordnance [sic] discussion with Mayor Fisch" that lists Michael
 13   Klepin as a "required attendee" along with Mayor Fisch. This is another document
 14   I received pursuant to my requested search. I have identified the organizer of the
 15   meeting "Khaliah Roberts" as an Executive Assistant with Southern California
 16   Hospital, based on public correspondence she sent to the City Council on behalf of
 17   Mr. Klepin.
 18            I declare under penalty of perjury under the laws of the State of California
 19   and United States that the forgoing is true and correct. Executed on July 1, 2021, in
 20   Hawthorne, California.
 21

 22
                                                        a A. Vidra
 23                                                  Senior Deputy City Attorney
                                                     City of Culver City
 24
 25
      55477.00005\34125054.1
 26

 27

 28
                                                      3
Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 4 of 13 Page ID
                                 #:1292




                      EXHIBIT A
              Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 5 of 13 Page ID
                                               #:1293
Vidra, Lisa




From:                            Klepin, Michael <Michael.Klepin@altahospitals.com>
Sent:                            Thursday, April 29, 2021 1:24 PM
To:                              Eriksson, Goran
Subject:                         RE: Southern California Hospital at Culver City


Perfect see you tomorrow

Thank You,

Michael Klepin
Chief Executive Officer




From: Eriksson, Goran <Goran.Eriksson@culvercity.org>
Sent: Thursday, April 29, 2021 12:59 PM
To: Klepin, Michael <Michael.Klepin@altahospitals.com>
Subject: Re: Southern California Hospital at Culver City

[EXTERNAL MSG]
Yes, it is on my schedule

Göran


Göran Eriksson

Councilman

City of Culver City

9770 Culver Boulevard

Culver City, CA 90232




Tel: +1 310 253 6000

Cell: +1 310 753 3565




                                                           1
        Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 6 of 13 Page ID
                                         #:1294
From: Klepin, Michael <Michael.Klepin@altahospitals.com>
Sent: Thursday, April 29, 2021 10:48 AM
To: Eriksson, Goran <Goran.Eriksson@culvercity.org>
Subject: FW: Southern California Hospital at Culver City

Hi Goran,

I wanted to follow-up with you to see if you would still like to meet tomorrow at 2?

Thank You,

Michael Klepin
Chief Executive Officer




From: Klepin, Michael <Michael.Klepin@altahospitals.com>
Sent: Tuesday, April 27, 2021 9:51 AM
To: Eriksson, Goran <Goran.Eriksson@culvercity.org>
Subject: RE: Southern California Hospital at Culver City

Good Moring Goran,

That’s Great! Friday from 2 to 4 on Friday works for us if you’re still available at that time. Glad you’re vaccinated.
Everyone on the administrative team is also vaccinated. We will meet the Admin. Conference room on the first floor.
We’ll have a light lunch, presentation, time for Q & A with the team, and a tour. Thanks again for talking the time to
allow us to tell our story.

Michael Klepin
Chief Executive Officer




From: Eriksson, Goran <Goran.Eriksson@culvercity.org>
Sent: Monday, April 26, 2021 4:27 PM
To: Klepin, Michael <Michael.Klepin@altahospitals.com>
Subject: Re: Southern California Hospital at Culver City

[EXTERNAL MSG]
Hi Michael,

I will be happy to take a tour. I'm vaccinated (march 2 last shot). Anytime between between 10 am to 2 pm on
Thursday April 29 or 2 to 4 pm on Friday

Please let me know what might work for you.

Göran


                                                             2
     Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 7 of 13 Page ID
                                      #:1295
Göran Eriksson

Councilman

City of Culver City

9770 Culver Boulevard

Culver City, CA 90232




Tel: +1 310 253 6000

Cell: +1 310 753 3565




From: Klepin, Michael <Michael.Klepin@altahospitals.com>
Sent: Friday, April 23, 2021 3:19 PM
To: Eriksson, Goran <Goran.Eriksson@culvercity.org>
Subject: Southern California Hospital at Culver City

Dear Council Member Goran Eriksson,

The healthcare of our Culver City residents and the value we place on our employees is of mutual importance.
As the only hospital based in Culver City, we invite you to come and tour our facility, ask questions, clarify
rumors, and see for yourself - in person - the vital healthcare resources we provide your constituents.

As key stakeholders in our community’s health, we have made multi-million-dollar investments in our
employees (increased during COVID), infrastructure, services, and advanced technology, which benefits the
city.

However, at the recent City Council meeting we did not have time to tell our entire story.

As a vital healthcare resource in Culver City, we’d like more than a few minutes to tell our story and engage in
respectful and open dialogue with you. We have a shared goal of providing locally and nationally recognized
medical care that serves the needs of our residents. Again, this face-to-face would provide an opportunity to
address any concerns you may have - and, more than that, we’d like a chance to impress you!

We appreciate the opportunity to show you in person what is going on by inviting you to lunch, tour and Q&A.
We will make ourselves available to accommodate your busy schedule.

Thank You,


                                                           3
       Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 8 of 13 Page ID
                                        #:1296
Michael Klepin
Chief Executive Officer
Cell- 469-745-9403




The City of Culver City keeps a copy of all E-mails sent and received for a minimum of 2 years. All retained E-mails will be treated as
  a Public Record per the California Public Records Act, and may be subject to disclosure pursuant to the terms, and subject to the
                                                        exemptions, of that Act.




The City of Culver City keeps a copy of all E-mails sent and received for a minimum of 2 years. All retained E-mails will be treated as
  a Public Record per the California Public Records Act, and may be subject to disclosure pursuant to the terms, and subject to the
                                                        exemptions, of that Act.




                                                                  4
              Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 9 of 13 Page ID
                                               #:1297
Vidra, Lisa




From:                            Klepin, Michael <Michael.Klepin@altahospitals.com>
Sent:                            Friday, April 23, 2021 3:23 PM
To:                              Lee, Daniel
Subject:                         Southern California Hospital at Culver City



Dear Vice Mayor Daniel Lee,

The healthcare of our Culver City residents and the value we place on our employees is of mutual importance.
As the only hospital based in Culver City, we invite you to come and tour our facility, ask questions, clarify
rumors, and see for yourself - in person - the vital healthcare resources we provide your constituents.

As key stakeholders in our community’s health, we have made multi-million-dollar investments in our
employees (increased during COVID), infrastructure, services, and advanced technology, which benefits the
city.

However, at the recent City Council meeting we did not have time to tell our entire story.

As a vital healthcare resource in Culver City, we’d like more than a few minutes to tell our story and engage in
respectful and open dialogue with you. We have a shared goal of providing locally and nationally recognized
medical care that serves the needs of our residents. Again, this face-to-face would provide an opportunity to
address any concerns you may have - and, more than that, we’d like a chance to impress you!

We appreciate the opportunity to show you in person what is going on by inviting you to lunch, tour and Q&A.
We will make ourselves available to accommodate your busy schedule.

Thank You,

Michael Klepin
Chief Executive Officer
Cell- 469-745-9403




                                                         1
              Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 10 of 13 Page ID
                                               #:1298
Vidra, Lisa




From:                            Klepin, Michael <Michael.Klepin@altahospitals.com>
Sent:                            Friday, April 23, 2021 3:13 PM
To:                              McMorrin, Yasmine
Subject:                         Southern California Hospital at Culver City



Dear Council Member Yasmine-Imani McMorrin,

The healthcare of our Culver City residents and the value we place on our employees is of mutual importance.
As the only hospital based in Culver City, we invite you to come and tour our facility, ask questions, clarify
rumors, and see for yourself - in person - the vital healthcare resources we provide your constituents.

As key stakeholders in our community’s health, we have made multi-million-dollar investments in our
employees (increased during COVID), infrastructure, services, and advanced technology, which benefits the
city.

However, at the recent City Council meeting we did not have time to tell our entire story.

As a vital healthcare resource in Culver City, we’d like more than a few minutes to tell our story and engage in
respectful and open dialogue with you. We have a shared goal of providing locally and nationally recognized
medical care that serves the needs of our residents. Again, this face-to-face would provide an opportunity to
address any concerns you may have - and, more than that, we’d like a chance to impress you!

We appreciate the opportunity to show you in person what is going on by inviting you to lunch, tour and Q&A.
We will make ourselves available to accommodate your busy schedule.

Thank You,

Michael Klepin
Chief Executive Officer
Cell- 469-745-9403




                                                         1
              Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 11 of 13 Page ID
                                               #:1299
Vidra, Lisa




From:                            Klepin, Michael <Michael.Klepin@altahospitals.com>
Sent:                            Friday, April 23, 2021 3:16 PM
To:                              Vera, Albert
Subject:                         Southern California Hospital at Culver City



Dear Council Member Albert Vera,

The healthcare of our Culver City residents and the value we place on our employees is of mutual importance.
As the only hospital based in Culver City, we invite you to come and tour our facility, ask questions, clarify
rumors, and see for yourself - in person - the vital healthcare resources we provide your constituents.

As key stakeholders in our community’s health, we have made multi-million-dollar investments in our
employees (increased during COVID), infrastructure, services, and advanced technology, which benefits the
city.

However, at the recent City Council meeting we did not have time to tell our entire story.

As a vital healthcare resource in Culver City, we’d like more than a few minutes to tell our story and engage in
respectful and open dialogue with you. We have a shared goal of providing locally and nationally recognized
medical care that serves the needs of our residents. Again, this face-to-face would provide an opportunity to
address any concerns you may have - and, more than that, we’d like a chance to impress you!

We appreciate the opportunity to show you in person what is going on by inviting you to lunch, tour and Q&A.
We will make ourselves available to accommodate your busy schedule.

Thank You,

Michael Klepin
Chief Executive Officer
Cell- 469-745-9403




                                                         1
Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 12 of 13 Page ID
                                 #:1300




                       EXHIBIT B
              Case 2:21-cv-05052-MCS-RAO Document 26-5 Filed 07/02/21 Page 13 of 13 Page ID
                                               #:1301
Vidra, Lisa




Subject:                         Hero Pay Ordnance discussion with Mayor Fisch
Location:                        Dial: +1 949-543-0429,,830606280# Host: 4606

Start:                           Fri 5/21/2021 1:00 PM
End:                             Fri 5/21/2021 2:00 PM

Recurrence:                      (none)

Meeting Status:                  Accepted

Organizer:                       Roberts, Khaliah
Required Attendees:              Klepin, Michael; Crockett, Von; alex.fisch@culvercity.org; Grimshaw, Bruce




________________________________________________________________________________


Microsoft Teams meeting
Join on your computer or mobile app
Click here to join the meeting

Or call in (audio only)
+1 949-543-0429,,830606280# United States, Irvine
Phone Conference ID: 830 606 280#
Find a local number | Reset PIN

Learn More | Meeting options

________________________________________________________________________________




                                                           1
